Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00695-CR

                                   Monica Ann AVILA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007CR11313A
                          Honorable Sid L. Harle, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s counsel is GRANTED, and the judgment of the trial court is AFFIRMED.

       SIGNED September 11, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice